Citation Nr: 9920141	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased disability rating for 
ulcerative colitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for polyarthralgia of the knees, hips and elbows.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran's active military service extended from July 1978 
to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  A 1991 rating decision by the Regional Office in 
St. Petersburg, Florida awarded an increased rating to 30 
percent for ulcerative colitis. 
The veteran's claims folder was afterwards transferred to the 
Montgomery, Alabama Regional Office (RO).  A subsequent 
rating decision in 1997 by the Montgomery Regional Office 
(RO) granted service connection for polyarthralgia with an 
assigned a noncompensable evaluation, and confirmed the prior 
denial of an increased rating for the veteran's ulcerative 
colitis. 

It is noted that in April 1995, the veteran testified at a 
personal hearing before a member of the Board in Washington, 
D.C.  However, since the member who conducted that hearing is 
no longer with the Board, the veteran was given the 
opportunity to attend another hearing before another member 
of the Board.  He opted to have a hearing before another 
member of the Board at the RO.  

The veteran appeared and testified at a hearing held before 
the undersigned Member of the Board at the RO in April 1999.


REMAND

According to the records on file, the VA conducted the 
veteran's last disability compensation examination in 1996.  
During his personal appearance in April 1999 the veteran 
testified that he has been receiving regular treatment for 
his service-


connected disabilities.  He also specifically named Dr. 
Norman Haines as his treating physician since 1986.  The 
veteran testified that Dr. Haines had been performing a 
colonoscopy every year since 1986, and that he was scheduled 
to have his next colonoscopy in June 1999.  

While some VA medical records and records from Dr. Haines are 
on file, it does not appear that the records of all the 
treatment that the veteran has been afforded have been 
obtained.  Furthermore, if any colonoscopy or any other type 
of procedure was performed after the veteran's personal 
hearing in April 1999, the records should also be obtained 
and associated with the claims folder.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

 The United States Court of Appeals for Veterans Claims 
(Court) has rendered decisions affecting how the range of 
joint motion is measured and reported.  
Specifically, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to examinations of joint motion.  The Court determined 
that 38 C.F.R. § 4.40 precisely refers to disability due to 
lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Further, section 4.40 provides that "[i]t is essential that 
the [rating] examination . . . adequately portray the . . . 
functional loss."  (Emphasis by Court).  The examiner should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  DeLuca, at 205. 



Since consideration may also be given to assigning ratings 
based on functional limitations due to pain (See 38 C.F.R. 
§§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), it 
is determined that another medical examination to determine 
the extent of the veteran's arthralgia is needed in this 
case.  This will permit evaluation of the severity of the 
service-connected disorder on both a schedular basis and an 
extraschedular basis under 38 C.F.R. § 3.321, without 
prejudice to the veteran.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, to ensure that the VA meets its duty to assist 
the veteran in developing the facts pertinent to his claims, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide a list with the dates and 
locations of any treatment received for 
his service-connected disabilities after 
the last VA examination of 1996.  The RO 
should make arrangements to obtain all 
records from the sources listed by the 
veteran. The Board is particularly 
interested in the records of all 
treatment afforded to the veteran by Dr. 
Norman Hines.  All the records of any VA 
treatment afforded to the veteran should 
also be obtained.  If private treatment 
is reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2.  After the aforementioned records are 
associated with the claims folder, the RO 
should schedule the veteran 


for a comprehensive VA examination 
limited to determine the current extent 
and severity of his service-connected 
polyarthralgia of the knees, hips and 
elbows.  The entire claims folder and a 
copy of all the applicable rating 
criteria must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the examiner 
to include x-rays should be conducted, 
and all pertinent symptomatology and 
medical findings should be reported in 
detail.  The examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology 
found to be present and the examiner 
should provide complete rationale for all 
conclusions reached.  Attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasm, ankylosis, dislocation, 
locking of the joint, loose motion, 
crepitus, deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should specifically address the 
functional impairment caused by the 
veteran's disability in correlation with 
the applicable criteria set forth in the 
VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  The examiner 
should provide a description of the 
effect of any pain on the function and 
movement of the veteran's affected 
joints.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995); See 38 C.F.R. § 4.40 (1998) 

(functional loss may be due to pain, 
supported by adequate pathology).  See 
also Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner must conduct range of motion 
(ROM) testing, and should report the 
exact ROM of the affected joints.  The 
ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.   See Littke 
v. Derwinski, 1 Vet.App. 90 (1990). 

3.  The RO should also schedule the 
veteran for a detailed VA 
gastrointestinal examination. The entire 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  Any 
indicated diagnostic tests and x-ray 
studies deemed necessary by the physician 
should be accomplished, and the examiner 
should review the results of any testing 
prior to completion of the report.  In 
that this examination is to be conducted 
for compensation rather than for 
treatment purposes, the examiner should 
address the impairment caused by the 
appellant's ulcerative colitis disability 
as it correlates to the criteria set 
forth by the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  To this 
end, the examiner should address the 
degree of severity and medical findings 
which specifically correspond to the 
criteria listed for the disability under 
Diagnostic Code 7323, using those 
specific terms that are listed on the 
rating criteria.  The examiner must 
provide a comprehensive report and should 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 


4.   The veteran should be given adequate 
notice of the aforementioned examinations 
and if he fails to report, that fact must 
be noted in the claims folder.  A copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
associated with the claims folder.  If 
the veteran fails to report for 
examination, the RO should consider the 
provisions of 38 C.F.R. § 3.655 (1998).  

5.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical reports are in 
compliance with the directives of this 
REMAND.  If any of the reports is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998); see also 
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  The RO should subsequently adjudicate 
the issues of increased rating for the 
veteran's ulcerative colitis and 
polyarthralgia of the knees, hips and 
elbows, and any other issue which might 
be inextricably intertwined, with 
consideration given to all of the 
evidence of record.    The readjudication 
of the claims should include relevant 
discussion and consideration of the law 
and applicable regulations, and should be 
within the analytical framework provided 
by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   The RO should also 
consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991). 


7.  The RO should further consider 
whether the veteran's case warrants 
referral to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for the assignment of 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1998). 

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).


Subsequently, the veteran should be provided with a 
supplemental statement of the case and afforded a reasonable 
period of time in which to respond.  Thereafter, and in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review, if in order.   The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


